Opinion issued September 29, 2015




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-15-00463-CV
                            ———————————
                          NURIA MANDJE, Appellant
                                        V.
                       CCI SERVICES, CORP., Appellee


                    On Appeal from the 11th District Court
                            Harris County, Texas
                      Trial Court Case No. 2014-59752


                          MEMORANDUM OPINION

      Appellant, Nuria Mandje, has filed an unopposed motion to dismiss this

appeal, stating appellant no longer desires to prosecute this appeal. See TEX. R.

APP. P. 42.1(a)(1). No opinion has issued. More than 10 days have passed and no

party has responded to the motion. See TEX. R. APP. P. 10.1(a)(5), 10.3(a).
      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a), 43.2(f). We dismiss all other pending motions as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Bland and Huddle.




                                        2